Case 1:18-mc-91490-FDS Document13 Filed 09/04/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

)
)
)
INRE: MARK J. RANDAZZA ) | MISC. BUSINESS DOCKET
) No: 18-me-91490-FDS
)
)
)
ORDER TO SHOW CAUSE

WHEREAS, the United States Patent and Trademark Office before the Director of the United
States Patent ad Trademark Office has cause to be filed with this Court a copy of a judgment or order
demonstrating that the aforementioned attorney has been disciplined.

WHEREAS, notice of said filing has been served upon MARK J. RANDAZZA, along with
a copy of Local Rule 83.6.9 Reciprocal Discipline.

WHEREFORE, pursuant to Local Rule 83.6.9(b)(2), MARK J. RANDAZZA, shall, within
twenty-eight (28) days after service of this Order, file a response to this Order setting forth any and
all claims predicated upon the grounds set forth in Local Rule 83.6.9(e)(1) that the imposition of the
identical discipline by this Court would be unwarranted, the reasons therefor, and whether a hearing
is requested. A hearing on any and all such claims will be held if requested, otherwise the matter
will be determined upon the papers without a hearing.

DATED: September f , 2019 BY Khait Ue foarull

Robert M. Farrell
Clerk of Court
